        Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


TANNER TOM, Individually and On             Case No.:
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

NOKIA CORPORATION, RAJEEV SURI,
and KRISTIAN PULLOLA,                       JURY TRIAL DEMANDED

                              Defendants.
              Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 2 of 19



         Plaintiff Tanner Tom (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Nokia

Corporation (“Nokia” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Nokia; and (c) review of other publicly available information

concerning Nokia.

                         NATURE OF THE ACTION AND OVERVIEW
         1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Nokia securities between October 25, 2018 and March 21, 2019, inclusive (the “Class

Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

Act”).

         2.       Nokia is a network and technology company that provides hardware, software,

and services for telecommunications operators and enterprises and provides fixed networking

solutions.

         3.       In November 2016, Nokia acquired Alcatel-Lucent S.A. (“Alcatel-Lucent”), a
company that offers fixed, IP, optical applications and analytics technologies. Nokia and Alcatel-

Lucent have been operating as a combined company since January 2016.

         4.       On March 21, 2019, the Company revealed that certain compliance issues had

existed at the former Alcatel-Lucent business.

         5.       On this news, the Company’s share price fell $0.38, or over 6%, to close at $5.88

per share on March 22, 2019, on unusually heavy trading volume.

         6.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

Alcatel-Lucent had certain compliance issues; (2) that, as a result, the Company would be subject

                                      CLASS ACTION COMPLAINT
                                                 1
             Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 3 of 19



to regulatory scrutiny; (3) that, as a result, the Company was reasonably likely to face penalties

and fines; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

        7.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
        8.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        10.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        11.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        12.      Plaintiff Tanner Tom, as set forth in the accompanying certification, incorporated

by reference herein, purchased Nokia securities during the Class Period, and suffered damages as

a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        13.      Defendant Nokia is incorporated under the laws of Finland with its principal

                                     CLASS ACTION COMPLAINT
                                                2
             Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 4 of 19



executive offices located in Espoo, Finland. Nokia’s American Depositary Shares (“ADSs” or

“shares”) trade on the New York Stock Exchange under the symbol “NOK.”

        14.      Defendant Rajeev Suri (“Suri”) was the Chief Executive Officer of the Company

at all relevant times.

        15.      Defendant Kristian Pullola (“Pullola”) was the Chief Financial Officer of the

Company at all relevant times.

        16.      Defendants Suri and Pullola, (collectively the “Individual Defendants”), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material

non-public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein.
                               SUBSTANTIVE ALLEGATIONS

                                           Background

        17.      Nokia is a network and technology company that provides hardware, software,

and services for telecommunications operators and enterprises and provides fixed networking

solutions.

        18.      In November 2016, Nokia closed its acquisition of Alcatel-Lucent, a company

that offers fixed, IP, optical applications and analytics technologies. Nokia and Alcatel-Lucent

have been operating as a combined company since January 2016.
                                Materially False and Misleading
                           Statements Issued During the Class Period

        19.      The Class Period begins on October 25, 2018. On that day, the Company

                                    CLASS ACTION COMPLAINT
                                               3
          Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 5 of 19



published a press release, concurrently filed with the SEC, announcing its third quarter 2018

financial results. The Company stated, in relevant part:
      Reported net sales in Q3 2018 were EUR 5.5bn, compared to EUR 5.5bn in Q3
       2017. On a constant currency basis, reported net sales grew by 1% year on year.

      Reported net sales in Q3 2018, excluding non-recurring catch-up licensing net
       sales which benefitted the year-ago period, grew by 3% year-on-year (4% on a
       constant currency basis). In Q3 2018, we achieved year-on-year growth across all
       five of our Networks business groups, as well as in Nokia Technologies.

      Reported diluted EPS in Q3 2018 was negative EUR 0.02, compared to negative
       EUR 0.03 in Q3 2017, primarily driven by lower restructuring and impairment
       charges, partially offset by the absence of non-recurring catch-up licensing net
       sales, which benefitted the year-ago period, our gross profit performance and
       income taxes.

      Non-IFRS diluted EPS in Q3 2018 was EUR 0.06, compared to EUR 0.09 in Q3
       2017. Non-IFRS diluted EPS, excluding non-recurring catch-up licensing net
       sales, declined by EUR 0.01 year-on-year, as we were able to partially offset our
       gross profit performance with continued operating expense reductions, in line
       with our cost savings program.

      Net cash and current financial investments decreased by approximately EUR
       270mn sequentially. In Q3 2018, we generated cash profits, which were more
       than offset by changes in net working capital, capital expenditures, payment of
       dividend withholding tax and restructuring and associated cash outflows. We
       expect to end 2018 with a strong financial position, based on strong seasonality in
       Q4.

      We reiterate 2018 non-IFRS diluted EPS guidance and remain on target to deliver
       EUR 1.2bn of recurring annual cost savings in full year 2018.

       20.     On January 31, 2019, the Company published a press release announcing its

fourth quarter and full year 2018 financial results, stating in relevant part:
      Net sales in Q4 2018 were EUR 6.9bn, compared to EUR 6.7bn in Q4 2017. Net
       sales grew by 3% year-on-year, on both a reported and constant currency basis.
       Our robust topline performance reflects the strong competitiveness across our
       portfolio and that our strategy execution is tracking well. We maintained good
       momentum, with strong 5G customer engagement in all key markets, particularly
       strong performance in Nokia Software and solid performance in our enterprise
       business.

      Non-IFRS diluted EPS in Q4 2018 was EUR 0.13, compared to EUR 0.13 in Q4
       2017. Particularly strong execution in Q4 enabled us to achieve our full year 2018
       operational guidance, with year-on-year operating profit growth in Networks, as
       well as in Nokia Technologies on a recurring basis. Non-IFRS diluted EPS

                                     CLASS ACTION COMPLAINT
                                                4
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 6 of 19



       increased by EUR 0.02 year-on-year on a recurring basis, driven by our gross
       profit performance and continued operating expense reduction, partially offset by
       foreign exchange hedging and higher income tax expenses.

      Reported diluted EPS in Q4 2018 was EUR 0.03, compared to negative EUR 0.07
       in Q4 2017, primarily driven by lower income tax expenses and our gross profit
       performance, partially offset by lower one-time licensing net sales, foreign
       exchange hedging and higher financial expenses.

      In Q4 2018, net cash and current financial investments increased sequentially by
       approximately EUR 1.2bn and we ended 2018 with a strong financial position. In
       Q4 2018, net cash from operating activities benefitted from strong seasonality and
       positive changes in net working capital. Consequently, recurring free cash flow
       for full year 2018 was slightly negative.

       21.     The above statements identified in ¶19-20 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

Alcatel-Lucent had certain compliance issues; (2) that, as a result, the Company would be subject

to regulatory scrutiny; (3) that, as a result, the Company was reasonably likely to face penalties

and fines; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                          Disclosures at the End of the Class Period
       22.     On March 21, 2019, the Company revealed that certain compliance issues had

existed at former Alcatel-Lucent business. In its 2018 annual report on Form 20-F filed with the

SEC, the Company stated, in relevant part:
       We may be unable to successfully implement planned transactions or
       transactions may result in liabilities. We may be unable to realize the
       anticipated benefits, synergies, cost savings or efficiencies from acquisitions,
       and we may encounter issues or inefficiencies related to our organizational
       and operational structure, including being unable to successfully implement
       our business plans.

                                              ***

       During the course of the ongoing integration process, we have been made
       aware of certain practices relating to compliance issues at the former Alcatel
       Lucent business that have raised concerns. We have initiated an internal
       investigation and voluntarily reported the matter to the relevant regulatory

                                   CLASS ACTION COMPLAINT
                                              5
          Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 7 of 19



        authorities, with whom we are cooperating with a view to resolving the matter.
        The resolution of this matter could result in potential criminal or civil penalties,
        including the possibility of monetary fines, which could have a material adverse
        effect on our business, brand, reputation or financial position.

        Additionally, the anticipated cost reductions and other benefits expected to arise
        from the acquisitions and integration of businesses, as well as related costs to
        implement such measures, are derived from our estimates, which are uncertain.
        The underlying assumptions are inherently uncertain and subject to a variety of
        significant business, economic, and competitive factors, risks and uncertainties
        that could cause our actual results to differ materially from those contained in the
        expected synergy benefits and related cost estimates.

(Emphasis added.)

        23.     On this news, the Company’s share price fell $0.38, or over 6%, to close at $5.88

per share on March 22, 2019, on unusually heavy trading volume.

                              CLASS ACTION ALLEGATIONS
        24.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Nokia securities between October 25, 2018 and March 21,

2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

        25.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Nokia’s ADSs actively traded on the NYSE. While

the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of Nokia ADSs were traded publicly

during the Class Period on the NYSE. Record owners and other members of the Class may be

identified from records maintained by Nokia or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.


                                   CLASS ACTION COMPLAINT
                                              6
            Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 8 of 19



          26.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          27.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          28.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Nokia; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          29.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          30.     The market for Nokia’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Nokia’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Nokia’s securities

relying upon the integrity of the market price of the Company’s securities and market

                                      CLASS ACTION COMPLAINT
                                                 7
            Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 9 of 19



information relating to Nokia, and have been damaged thereby.

         31.    During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Nokia’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Nokia’s business, operations, and prospects as alleged herein.

         32.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Nokia’s financial well-being and prospects.            These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         33.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         34.    During the Class Period, Plaintiff and the Class purchased Nokia’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                 SCIENTER ALLEGATIONS

                                    CLASS ACTION COMPLAINT
                                               8
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 10 of 19



       35.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Nokia, their control over,

and/or receipt and/or modification of Nokia’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Nokia, participated in the fraudulent scheme alleged herein.
                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       36.     The market for Nokia’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Nokia’s securities traded at artificially inflated prices during the Class Period. On
January 25, 2019, the Company’s share price closed at a Class Period high of $6.60 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Nokia’s securities and market

information relating to Nokia, and have been damaged thereby.

       37.     During the Class Period, the artificial inflation of Nokia’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Nokia’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Nokia and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class


                                    CLASS ACTION COMPLAINT
                                               9
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 11 of 19



Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

        38.    At all relevant times, the market for Nokia’s securities was an efficient market for

the following reasons, among others:

        (a)    Nokia shares met the requirements for listing, and was listed and actively traded

on the NYSE, a highly efficient and automated market;

        (b)    As a regulated issuer, Nokia filed periodic public reports with the SEC and/or the

NYSE;

        (c)    Nokia regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

        (d)    Nokia was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

        39.    As a result of the foregoing, the market for Nokia’s securities promptly digested

current information regarding Nokia from all publicly available sources and reflected such

information in Nokia’s share price. Under these circumstances, all purchasers of Nokia’s

securities during the Class Period suffered similar injury through their purchase of Nokia’s

securities at artificially inflated prices and a presumption of reliance applies.

        40.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

                                     CLASS ACTION COMPLAINT
                                                10
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 12 of 19



sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                        NO SAFE HARBOR
        41.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Nokia who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        42.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        43.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Nokia’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

                                      CLASS ACTION COMPLAINT
                                                 11
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 13 of 19



       44.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Nokia’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       45.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Nokia’s financial

well-being and prospects, as specified herein.

       46.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Nokia’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Nokia and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       47.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

                                      CLASS ACTION COMPLAINT
                                                 12
           Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 14 of 19



familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       48.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Nokia’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       49.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Nokia’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Nokia’s securities during the Class Period at artificially high prices and were damaged

thereby.

       50.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

                                    CLASS ACTION COMPLAINT
                                               13
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 15 of 19



and the other members of the Class and the marketplace known the truth regarding the problems

that Nokia was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Nokia securities, or,

if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        52.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        53.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        54.     Individual Defendants acted as controlling persons of Nokia within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        55.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

                                     CLASS ACTION COMPLAINT
                                                14
         Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 16 of 19



particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        56.    As set forth above, Nokia and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.




                                    CLASS ACTION COMPLAINT
                                               15
        Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 17 of 19



                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: April 19, 2019                        GLANCY PRONGAY & MURRAY LLP

                                             By: Lesley F. Portnoy
                                             Lesley F. Portnoy (LP-1941)
                                             230 Park Ave., Suite 530
                                             New York, New York 10169
                                             Telephone: (212) 682-5340
                                             Facsimile: (212) 884-0988
                                             Email: lportnoy@glancylaw.com

                                             GLANCY PRONGAY & MURRAY LLP
                                             Lionel Z. Glancy
                                             Robert V. Prongay
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             Attorneys for Plaintiff Tanner Tom




                                   CLASS ACTION COMPLAINT
                                              16
DocuSign Envelope ID: CE0011FA-258E-4C1E-AB3D-6A05138BDD92
                      Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 18 of 19



                                       SWORN CERTIFICATION OF PLAINTIFF


                                 NOKIA CORPORATION SECURITIES LITIGATION


                    I, Tanner Tom individually, and/or in my capacity as trustee and/or principal for accounts
            listed on Schedule A, certify that:

                    1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                             Plaintiff motion on my behalf.

                    2.       I did not purchase the Nokia Corporation securities that are the subject of this
                             action at the direction of plaintiff’s counsel or in order to participate in any private
                             action arising under this title.

                    3.       I am willing to serve as a representative party on behalf of a class and will testify
                             at deposition and trial, if necessary.

                    4.       My transactions in Nokia Corporation securities during the Class Period set forth
                             in the Complaint are as follows:

                             (See attached transactions)

                    5.       I have not sought to serve, nor served, as a representative party on behalf of a
                             class under this title during the last three years, except for the following:


                    6.       I will not accept any payment for serving as a representative party, except to
                             receive my pro rata share of any recovery or as ordered or approved by the court,
                             including the award to a representative plaintiff of reasonable costs and expenses
                             (including lost wages) directly relating to the representation of the class.


                    I declare under penalty of perjury that the foregoing are true and correct statements.



                  
                 ________________                            _________________________________________
                       Date                                                   Tanner Tom
Case 1:19-cv-03509-ALC Document 1 Filed 04/19/19 Page 19 of 19




       Tanner Tom's Transactions in Nokia Corporation (NOK)
        Date    Transaction Type      Quantity      Unit Price
     1/30/2019       Bought            2,276         $6.5867
